     Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 1 of 62 Page ID #:448




1      MICHAEL FEUER, City Attorney
       KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
2      SCOTT MARCUS, Chief, Civil Litigation Branch (SBN 184980)
3      FELIX LEBRON, Deputy City Attorney (SBN 232984)
       A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
4      200 N. Main Street, City Hall East, Room 675
       Los Angeles, CA 90012
5      Telephone (213) 978-7569
       Facsimile (213) 978-7011
6      Felix.Lebron@lacity.org
       Patricia.Ursea@lacity.org
7
       Attorneys for Defendant, CITY OF LOS ANGELES
8
9                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11     Janet Garcia, Gladys Zepeda, Miriam Zamora,      Case No.: 2:19-cv-6182-DSF-PLA
12     Ali El-Bey, Peter Diocson Jr., Marquis Ashley,   [Assigned to Judge Dale S. Fischer]
       James Haugabrook, individuals, KTOWN FOR         DEFENDANT’S REQUEST FOR
13
       ALL, an unincorporated association,              JUDICIAL NOTICE IN SUPPORT
14     ASSOCIATION FOR RESPONSIBLE AND                  OF MOTIONS TO DISMISS
15     EQUITABLE PUBLIC SPENDING an                     PURSUANT TO FED. R. CIV. PROC.
       unincorporated association                       12(b)(1) AND 12(b)(6)
16                     Plaintiffs,
17          vs.                                         Date: December 2, 2019
18     CITY OF LOS ANGELES, a municipal entity;         Time: 1:30 p.m.
       DOES 1-50,                                       Ctrm: 7D
19
                   Defendant(s).                        Judge: Hon. Dale S. Fischer
20
21                                                      [Filed concurrently with Notices of
                                                        Motion to Dismiss; Memoranda of Points
22                                                      & Authorities In Support Thereof; and
23                                                      Proposed Orders]
24
25
26
27
28



                               DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
     Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 2 of 62 Page ID #:449




1      TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that, pursuant to Rule 201 of the Federal Rules of
3      Evidence, Defendant City of Los Angeles (“Defendant”) respectfully requests that the
4      Court take judicial notice of the following two documents:
5            1.     Los Angeles Municipal Code Section 56.11(“LAMC 56.11”), a true and
6      correct copy of which is attached hereto as Exhibit 1. Courts routinely take judicial
7      notice of municipal ordinances, which are proper subjects for judicial notice. See
8      Tollis Inc. v. County of San Diego, 505 F.3d 935, 937 n.1 (9th Cir. 2007) (“Municipal
9      ordinances are proper subjects for judicial notice.”) (citation omitted).
10           In addition, this document is the proper subject of judicial notice because a court
11     may take judicial notice of matters of public record. See Khoja v. Orexigen
12     Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018) (“[a] court may take judicial
13     notice of matters of public record without converting a motion to dismiss into a motion
14     for summary judgment.”) (citation omitted).
15           Moreover, a court may take judicial notice of documents extensively referenced
16     in the complaint, where the complaint necessarily relies on them, and neither party
17     questions their authenticity or relevance. See In re Apple Inc. Device Performance
18     Litig., 386 F. Supp. 3d 1155, 1166 (N.D. Cal. 2019) (taking judicial notice of
19     documents referenced in the complaint, where the complaint necessarily relied on the
20     documents, and neither party questioned their authenticity or relevance). In ruling on a
21     motion to dismiss, a court may properly consider documents that are referenced in a
22     complaint, even where those documents are not physically attached to the
23     complaint. See Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998) superseded by
24     statute on other grounds, as stated in Abrego v. Dow Chem. Co., 443 F.3d 676, 681
25     (9th Cir. 2006).
26           2.     Los Angeles Municipal Code 56.11 Standard Operating Protocols,
27     amended as of September 2018, a true and correct copy of which is attached hereto as
28     Exhibit 2.

                                                 1
                               DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
     Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 3 of 62 Page ID #:450




1            This document, which was promulgated by the designated administrative
2      agency, Los Angeles Bureau of Sanitation, is the proper subject of judicial notice
3      because a court may take judicial notice of matters of public record, including
4      documents issued by a public agency. See Khoja v. Orexigen Therapeutics, Inc., 899
5      F.3d at 999; see also Mays v. Wal-Mart Stores, Inc., 354 F. Supp. 3d 1136, 1142 n. 1
6      (C.D. Cal. 2019) (taking judicial notice of documents that were either issued by or filed
7      with a public agency and therefore matters of public record appropriate for judicial
8      notice).
9            It is also appropriate to take judicial notice of the Los Angeles Municipal Code
10     56.11 Standard Operating Protocols because, as set forth above, a court may take
11     judicial notice of documents that are extensively referenced in the complaint, relied
12     upon by the complaint, and the authenticity and relevance of which neither party
13     disputes. See Parrino v. FHP, Inc., 146 F.3d at 706, superseded by statute on other
14     grounds, as stated in Abrego v. Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006); see
15     also In re Apple Inc. Device Performance Litig., 386 F. Supp. 3d at 1166.
16           Accordingly, Defendant respectfully requests that the Court take judicial notice
17     of the documents herein.
18
       Dated: October 21, 2019         MICHAEL N. FEUER, City Attorney
19                                     KATHLEEN KENEALY, Chief Assistant City Attorney
20                                     SCOTT MARCUS, Chief, Civil Litigation Branch
                                       FELIX LEBRON, Deputy City Attorney
21                                     A. PATRICIA URSEA, Deputy City Attorney
22
                                       By:    /s/ A. Patricia Ursea
23                                            A. PATRICIA URSEA
24                                            Deputy City Attorney
                                              Attorneys for Defendant
25                                            CITY OF LOS ANGELES
26
27
28

                                                2
                               DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 4 of 62 Page ID #:451




                              EXHIBIT 1




                                       3
ARTICLE 6 PUBLIC HAZARDS xx                                                       http://library.amlegal.com/alpscripts/get-content.aspx
          Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 5 of 62 Page ID #:452



                                               Los Angeles Municipal Code

               SEC. 56.11. STORAGE OF PERSONAL PROPERTY.
           (Amended by Ord. No. 184,182, Eff. 4/11/16.)

           1. Declaration of Legislative Intent - Purpose. The City enacts this section to balance the needs of
         the residents and public at large to access clean and sanitary public areas consistent with the intended
         uses for the public areas with the needs of the individuals, who have no other alternatives for the storage
         of personal property, to retain access to a limited amount of personal property in public areas. On the
         one hand, the unauthorized use of public areas for the storage of unlimited amounts of personal property
         interferes with the rights of other members of the public to use public areas for their intended purposes
         and can create a public health or safety hazard that adversely affects those who use public areas. On the
         other hand, the City's large and vulnerable homeless population needs access to a manageable amount of
         essential property for their personal use and well-being. This section attempts to balance the needs of all
         of the City's residents.

           2. Definitions. The definitions contained in this subsection shall govern the construction, meaning
         and application of words and phrases used in this section.

                  (a) "Alley" means any Highway having a Roadway not exceeding 25 feet in width which is
                primarily for access to the rear or side entrances of abutting property.

                  (b) "Bikeway" means all facilities that provide primarily for, and promote, bicycle travel.

                   (c) "Bulky Item" means any item, with the exception of a constructed Tent, operational
                bicycle or operational walker, crutch or wheelchair, that is too large to fit into a 60-gallon
                container with the lid closed, including, but not limited to, a shed, structure, mattress, couch,
                chair, other furniture or appliance. A container with a volume of no more than 60 gallons used
                by an individual to hold his or her Personal Property shall not in itself be considered a Bulky
                Item.

                  (d) "City Employee" means any full or part-time employee of the City of Los Angeles or a
                contractor retained by the City for the purpose of implementing this Section.

                  (e) "Essential Personal Property" means any and all Personal Property that cumulatively is
                less than two cubic feet in volume, which, by way of example, is the amount of property capable
                of being carried within a backpack.

                  (f) "Excess Personal Property" means any and all Personal Property that cumulatively
                exceeds the amount of property that could fit in a 60-gallon container with the lid closed.

                  (g) "Highway" means a way or place of whatever nature, publicly maintained and open to the
                use of the public for purposes of vehicular travel.

                  (h) "Parkway" means the area of the Street between the back of the curb and the Sidewalk
                that typically is planted and landscaped.

                  (i) "Person" means any individual.

                                                              4


1 of 6                                                                                                            10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
          Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 6 of 62 Page ID #:453
                   (j) "Personal Property" means any tangible property, and includes, but is not limited to,
                goods, materials, merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks, personal
                items such as household items, luggage, backpacks, clothing, documents and medication.

                   (k) "Public Area" or "Public Areas" means all property that is owned, managed or
                maintained by the City, except property under the jurisdiction of the Department of Recreation
                and Parks which is governed by Los Angeles Municipal Code Section 63.44, and shall include,
                but not be limited to, any Street, medial strip, space, ground, building or structure.

                  (l) "Roadway" means that portion of a Highway improved, designed or ordinarily used for
                vehicular travel.

                  (m) "Sidewalk" means that portion of a Highway, other than the Roadway, set apart by curbs,
                barriers, markings or other delineation, for pedestrian travel.

                  (n) "Storage Facility" means any facility, whether operated by a public, non-profit or private
                provider, which allows and has capacity for voluntary storage, free of charge, for a homeless
                person to store Personal Property up to the equivalent of the amount of property that would fit
                into a single 60-gallon container with the lid closed.

                   (o) "Store", "Stored", "Storing" or "Storage" means to put Personal Property aside or
                accumulate for use when needed, to put for safekeeping, and/or to place or leave in a Public
                Area. Moving Personal Property to another location in a Public Area or returning Personal
                Property to the same block on a daily or regular basis shall be considered Storing and shall not be
                considered to be removing the Personal Property from a Public Area. This definition shall not
                include any Personal Property that, pursuant to statute, ordinance, permit, regulation or other
                authorization by the City or state, is Stored with the permission of the City or state on real
                property that is owned or controlled by the City.

                   (p) "Street" includes every Highway, avenue, lane, Alley, court, place, square, Sidewalk,
                Parkway, curbs, Bikeway or other public way in this City which has been or may hereafter be
                dedicated and open to public use, or such other public property so designated in any law of this
                state.

                   (q) "Tent" means a collapsible shelter made of fabric such as nylon or canvas or a tarp
                stretched and sustained by supports, which is not open on all sides and which hinders an
                unobstructed view behind or into the area surrounded by the fabric. In order to qualify as a Tent
                for purposes of this subsection, a Tent, when deconstructed, must be able to fit within a 60-gallon
                container with the lid closed.

                   (r) "Unattended" means no Person is present with the Personal Property who asserts or
                claims ownership over the Personal Property. Conversely, property is considered "Attended" if
                a Person is present with the Personal Property and the Person claims ownership over the Personal
                Property.

           3. Regulation and Impoundment of Stored Personal Property; Discard of Certain Stored
         Personal Property.

                  (a) No Person shall Store any Unattended Personal Property in a Public Area. With pre-
                removal notice as specified in Subsection 4.(a), the City may impound any Unattended Personal
                Property in a Public Area, regardless of volume. Post-removal notice shall be provided as set
                                                             5


2 of 6                                                                                                           10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
          Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 7 of 62 Page ID #:454
                forth in Subsection 4.(b), below.

                  (b) No Person shall Store any Attended Excess Personal Property in a Public Area. With pre-
                removal notice as specified in Subsection 4.(a), the City may impound any Attended Excess
                Personal Property Stored in a Public Area. Post-removal notice shall be provided as set forth in
                Subsection 4.(b), below.

                  (c) No Person shall Store any Personal Property in a Public Area in such a manner as to
                obstruct City operations, including a Street or Sidewalk maintenance or cleaning. Without prior
                notice, the City may temporarily move Personal Property, whether Attended or Unattended,
                which is obstructing City operations in a Public Area, including a Street or Sidewalk
                maintenance or cleaning, during the time necessary to conduct the City operations. The City also
                may impound Personal Property that is obstructing City operations in a Public Area, pursuant to
                Subsection 3.(a) or 3.(b).

                  (d) No Person shall Store any Personal Property in a Public Area in such a manner that it does
                not allow for passage as required by the Americans with Disabilities Act of 1990, Pub. L. No.
                101-336, 104 Stat. 328 (1990), as amended from time to time (ADA). Without prior notice, the
                City may move and may immediately impound any Personal Property, whether Attended or
                Unattended, Stored in a Public Area in such a manner that it does not allow for passage as
                required by the ADA. Post-removal notice shall be provided as set forth in Subsection 4.(b),
                below.

                   (e) No Person shall Store any Personal Property within ten feet of any operational and
                utilizable entrance, exit, driveway or loading dock. Without prior notice, the City may move and
                may immediately impound any Personal Property, whether Attended or Unattended, Stored in a
                Public Area within ten feet of any operational and utilizable entrance, exit, driveway or loading
                dock. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (f) No Person shall Store in a Public Area that has a clearly posted closure time any Personal
                Property after the posted closure time. Without prior notice, the City may remove and impound
                Personal Property, whether Attended or Unattended, Stored in a Public Area that has a clearly
                posted closure time, provided the Personal Property is removed and impounded after the posted
                closure time. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (g) No Person shall Store any Personal Property in a Public Area if the Personal Property,
                whether Attended or Unattended, constitutes an immediate threat to the health or safety of the
                public. Without prior notice, the City may remove and may discard any Personal Property
                Stored in a Public Area if the Personal Property poses an immediate threat to the health or safety
                of the public.

                  (h) No Person shall Store any Personal Property in a Public Area if the Personal Property,
                whether Attended or Unattended, constitutes an evidence of a crime or contraband. Without
                prior notice, the City may remove and may discard any Personal Property that constitutes
                evidence of a crime or contraband, as permissible by law.

                  (i) No Person shall Store any Bulky Item in a Public Area. Without prior notice, the City may
                remove and may discard any Bulky Item, whether Attended or Unattended, Stored in a Public
                Area unless the Bulky Item is designed to be used as a shelter. For any Bulky Item that is
                designed to be used as a shelter but does not constitute a Tent as defined in Subsection 2.(q), with
                pre-removal notice as specified in Subsection 4.(a), the City may remove and discard the Bulky
                                                             6


3 of 6                                                                                                           10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                     http://library.amlegal.com/alpscripts/get-content.aspx
          Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 8 of 62 Page ID #:455
                Item, whether Attended or Unattended. If the Bulky Item violates Subsection 3.(d)-(h) herein,
                even if it is designed to be used as a shelter, without prior notice, the City may remove and
                discard the Bulky Item, whether Attended or Unattended.

                  (j) Upon the creation of any new Storage Facility, increased capacity at an Existing Storage
                Facility or subsidized transportation assistance to a Storage Facility, the Chief Administrative
                Officer shall report to the Council to inform the Council's consideration of whether to prohibit a
                Person from Storing more than Essential Personal Property in a Public Area in a specified radius
                from a Storage Facility, based upon the amount of the additional storage capacity and the
                accessibility thereto. In consideration of the CAO's report, the Council may, by resolution,
                prohibit a Person within a specified radius of a Storage Facility from Storing more than Essential
                Personal Property in a Public Area.

           4. Notice.

                  (a) Pre-Removal Notice. Pre-removal notice shall be deemed provided if a written notice is
                provided to the Person who is Storing or claims ownership of the Personal Property, or is posted
                conspicuously on or near the Personal Property and the actual removal commences no more than
                72 hours after the pre-removal notice is posted. The written notice shall contain the following:

                         (1) A general description of the Personal Property to be removed.

                         (2) The location from which the Personal Property will be removed.

                         (3) The date and time the notice was posted.

                          (4) A statement that the Personal Property has been stored in violation of Section
                        56.11, Subsection 3.

                          (5) A statement that the Personal Property may be impounded if not removed from
                        Public Areas within 24 hours.

                          (6) A statement that moving Personal Property to another location in a Public Area
                        shall not be considered removal of Personal Property from a Public Area.

                           (7) The address where the removed Public Property will be located, including a
                        telephone number and the internet website of the City through which a Person may
                        receive information as to impounded Personal Property as well as information as to
                        voluntary storage location(s).

                          (8) A statement that impounded Personal Property may be discarded if not claimed
                        within 90 days after impoundment.

                  (b) Post-Removal Notice. Upon removal of Stored Personal Property, written notice shall be
                conspicuously posted in the area from which the Personal Property was removed. The written
                notice shall contain the following:

                         (1) A general description of the Personal Property removed.

                         (2) The date and approximate time the Personal Property was removed.

                                                            7


4 of 6                                                                                                          10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
          Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 9 of 62 Page ID #:456
                         (3) A statement that the Personal Property was stored in a Public Area in violation of
                       Section 56.11, Subsection 3.

                          (4) The address where the removed Personal Property will be located, including a
                       telephone number and internet website of the City through which a Person may receive
                       information as to impounded Personal Property.

                         (5) A statement that impounded Personal Property may be discarded if not claimed
                       within 90 days after impoundment.

           5. Storage and Disposal.
                 (a) Except as specified herein, the City shall move Personal Property to a place of storage.

                  (b) Except as specified herein, the City shall store impounded Personal Property for 90 days,
                after which time, if not claimed, it may be discarded. The City shall not be required to undertake
                any search for, or return, any impounded Personal Property stored for longer than 90 days.

                   (c) The City shall maintain a record of the date any impounded Personal Property was
                discarded.

           6. Repossession. The owner of impounded Personal Property may repossess the Personal Property
         prior to its disposal upon submitting satisfactory proof of ownership. A Person may establish
         satisfactory proof of ownership by, among other methods, describing the location from and date when
         the Personal Property was impounded from a Public Area, and providing a reasonably specific and
         detailed description of the Personal Property. Valid, government-issued identification is not required to
         claim impounded Personal Property.

           7. Ban on Erection of Tent during Certain Daytime Hours. No Person shall erect, configure or
         construct a Tent in any Public Area from 6:00 a.m. to 9:00 p.m. (except during rainfall or when the
         temperature is below 50 degrees Fahrenheit). A Person must take down, fold, deconstruct or put away
         any Tent erected, configured or constructed in any Public Area between the hours of 6:00 a.m. and 9:00
         p.m. (except during rainfall or when the temperature is below 50 degrees Fahrenheit). Without prior
         notice, the City may deconstruct and may impound any Tent, whether Attended or Unattended, located
         in any Public Area in violation of this subsection or in violation of Subsections 3.(c)-(h) hereof. The
         City shall provide post-removal notice for any impounded Tent, as set forth in Subsection 4.(b), herein.

           8. Ban on Attachments to Public and Private Property.

                  (a) Public Property. No Person shall erect any barrier against or lay string or join any wires,
                ropes, chains or otherwise attach any Personal Property to any public property, including but not
                limited to, a building or portion or protrusion thereof, fence, bus shelter, trash can, mail box,
                pole, bench, news rack, sign, tree, bush, shrub or plant, without the City's prior written consent.

                  (b) Private Property. No Person shall erect any barrier against or lay string or join any
                wires, ropes, chains or otherwise attach any Personal Property to any private property in such a
                manner as to create an obstruction on or across any Street or area where the public may travel.

                  (c) Removal. Without prior notice, the City may remove any barrier, string, wires, ropes,
                chains or other attachment of Personal Property, whether Attended or Unattended, to any public
                property, or to any private property which creates an obstruction to any Street or area where the
                public may travel.
                                                             8


5 of 6                                                                                                           10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                       http://library.amlegal.com/alpscripts/get-content.aspx
          Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 10 of 62 Page ID #:457


           9. Illegal Dumping. Nothing herein precludes the enforcement of any law prohibiting illegal
         dumping, including but not limited to California Penal Code Section 374.3, and Los Angeles Municipal
         Code Sections 41.14, 63.44 B.13. or 190.02, or any successor statutes proscribing Illegal dumping.

           10. Unlawful Conduct. Los Angeles Municipal Code Section 11.00 shall not apply to violations of
         this section except as follows:

                  (a) No Person shall willfully resist, delay or obstruct a City employee from moving,
                removing, impounding or discarding Personal Property Stored in a Public Area in violation of
                Subsections 3.(a)-(h).

                  (b) No Person shall refuse to take down, fold, deconstruct or otherwise put away any Tent
                erected or configured between the hours of 6:00 a.m. and 9:00 p.m., in violation of Subsection 7.,
                or willfully resist, delay or obstruct a City employee from taking down, folding, deconstructing,
                putting away, moving, removing, impounding or discarding the Tent, including by refusing to
                vacate or retreat from the Tent.

                  (c) No Person shall refuse to remove any barrier, string, wire, rope, chain or other attachment
                that violates Subsection 8., or willfully resist, delay or obstruct a City employee from
                deconstructing, taking down, moving, removing, impounding or discarding the barrier, string,
                wire, rope, chain or other attachment, including by refusing to vacate or retreat from an obscured
                area created by the attachment.

                   (d) No Person shall willfully resist, delay or obstruct a City employee from removing or
                discarding a Bulky Item Stored in violation of Subsection 3.(i), including by refusing to vacate or
                retreat from within the Bulky Item or from an obscured area created by the Bulky Item.

                  (e) If Subsection 3.(j) becomes operative by resolution in any area of the City, no Person shall
                willfully resist, delay or obstruct a City employee from removing or impounding any Personal
                Property that exceeds the limit on Essential Personal Property.

                  (f) A violation of Subsection 9. prohibiting illegal dumping.

           11. Designated Administrative Agency. The City's Department of Public Works, Bureau of
         Sanitation, is hereby charged with serving as the Designated Administrative Agency (DAA), for the
         purposes of this ordinance. The DAA shall promulgate rules, protocols and procedures for the
         implementation and enforcement of this ordinance, consistent with the provisions herein.

           12. Severability. If any subsection, sentence, clause or phrase of this article is for any reason held to
         be invalid or unconstitutional by a court of competent jurisdiction, such decision shall not affect the
         validity of the remaining portions of this ordinance. The City Council hereby declares that it would
         have adopted this section, and each and every subsection, sentence, clause and phrase thereof not
         declared invalid or unconstitutional, without regard to whether any portion of the ordinance would be
         subsequently declared invalid or unconstitutional.




                                                              9


6 of 6                                                                                                            10/21/2019, 3:08 PM
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 11 of 62 Page ID #:458




                              EXHIBIT 2




                                       10
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 12 of 62 Page ID #:459




        LOS ANGELES
MUNICIPAL CODE 56.11
                                                                 Amended
STANDARD OPERATING                                               September 2018



         PROTOCOLS
              DESIGNATED ADMINISTRATIVE AGENCY
                  (“DAA”) LOS ANGELES SANITATION




                                       11
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 13 of 62 Page ID #:460




                                       12
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 14 of 62 Page ID #:461




             Table of Contents
  METHODOLOGY & PROCEDURES ...................................................................................................... 3
         PROCEDURE #1 – Referrals and Service Requests ............................................................... 3
         PROCEDURE #2 – Homeless Encampment Clean-up Authorization ................................. 4
         PROCEDURE #3 – Public Area Cleaning ................................................................................... 6
         PROCEDURE #4 – Personal Property Obstructing City Operations ................................ 10
         PROCEDURE #5 – Personal Property Obstructing ingress/egress, and/or ADA
         Passage ............................................................................................................................................ 11
         PROCEDURE #6 – Individuals Storing Personal Property in Public Areas with a
         Posted Closure Time or otherwise Trespassing in Posted Public Property .................. 14
         PROCEDURE #7– Health & Safety Hazards ............................................................................ 17
         PROCEDURE #8– Evidence of a Crime or Contraband ....................................................... 19
         PROCEDURE #9A – Bulky Items (non-shelter) ...................................................................... 20
         PROCEDURE #9B – Bulky Items (structures)......................................................................... 22
         PROCEDURE #10 – Tents and Attachments ........................................................................... 24
  TERMINOLOGY ....................................................................................................................................... 28
  APPENDIX 1 – Major Cleaning Notice ................................................................................................. 30
  APPENDIX 2 – Bulky Item Structure Postings .................................................................................... 32
  APPENDIX 3 – Health Hazard Sheet.................................................................................................... 35
  APPENDIX 4 – Non-Infectious Certificate ............................................................................................ 38
  APPENDIX 5 – Post-Removal Notice ................................................................................................... 40




  April 7, 2016                                                                                                                                1|Page

                                                                               13
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 15 of 62 Page ID #:462



          INTRODUCTION
          The City of Los Angeles is responsible for the maintenance of sidewalks and
          other public areas owned, managed or maintained by the City. These public
          areas must remain safe, clean, sanitary and accessible for public use by all
          individuals. To promote general public health and safety of all public areas, while
          balancing the needs of the City’s population, at all levels, the City recently made
          amendments to the City of Los Angeles Municipal Code (LAMC) 56.11 to
          regulate any personal property disposed, left or stored in public areas.

          These protocols outline the operating guidelines, designation of tasks, and scope
          of work for regulating the storage of personal property in public areas and the
          allowance for the impoundment of such property, after the provision of notice, as
          provided for in LAMC 56.11.

          BACKGROUND
          LAMC 56.11 regulates storage of property on the City’s public right-of-way,
          defined by LAMC 56.11 as including sidewalks, alleys, and streets. The
          Ordinance’s Declaration of Legislative Intent states, in part, that the unauthorized
          use of public areas for the storage of personal property interferes with the rights
          of other members of the public to use public areas for their intended purposes
          and can create a public health or safety hazard that adversely affects residential
          and commercial areas. The purpose of LAMC 56.11 is to maintain public areas in
          clean, sanitary and accessible condition for all.

          DESIGNATED ADMINISTRATIVE AGENCY, LAMC 56.11.11
          Los Angeles Sanitation (LASAN) serves as the Designated Administrative
          Agency (“DAA”) under the ordinance. The DAA shall promulgate rules, protocols
          and procedures for the implementation and enforcement of this ordinance,
          consistent with the provisions herein. The DAA is authorized to make
          administrative and ministerial revisions to these protocols, and/or forms and
          posting notices as needed to address unanticipated scenarios or any
          amendments to LAMC 56.11 or applicable codes or statutes.

          CITY ATTORNEY REVIEW
          The City Attorney’s Office has reviewed the following LAMC 56.11 protocols for
          conformity with the Ordinance and subsequent amendments.




  April 7, 2016                                                                     2|Page

                                               14
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 16 of 62 Page ID #:463



          METHODOLOGY & PROCEDURES


          PROCEDURE #1 – Referrals and Service Requests
          Los Angeles Sanitation (LASAN), Customer Care Center receives referrals and
          service requests to remove illegal dumping and address sanitary conditions of
          public areas involving discarded personal property throughout the City. Referrals
          may be submitted to LASAN by Council Offices, the Mayor’s Office, LAPD,
          Neighborhood Councils, 311 Call Center, governmental agencies, businesses,
          business improvement districts, and the general public.



          LEAD DEPARTMENT: LASAN
          PRIMARY SUPPORT: LAPD
          SECONDRY SUPPORT: BSS, GSD, LADOT, RAP

              Illegal Dumping Service Request Protocol
                  Step #1a – Reports of illegal dumping involving a suspected responsible
                  party shall be referred to LASAN Environmental Compliance Officers for
                  investigation.

                  Step #1b – Reports of illegal dumping with an unidentified responsible
                  party shall be immediately directed to LASAN for scheduled removal. If
                  hazardous materials are involved, the report will be referred to an
                  Environmental Compliance Officer.

                  Step#2 – Illegally dumped items in public areas shall be removed by
                  LASAN.

              Homeless Encampment Referral Protocol
                For requests of Homeless Encampments clean-ups, see Procedure #2.




  April 7, 2016                                                                  3|Page

                                              15
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 17 of 62 Page ID #:464




          PROCEDURE #2 – Homeless Encampment Clean-up Authorization
          Upon data entry, a Homeless Encampment clean-up authorization number is
          created and assigned to the designated location. The following process must be
          completed in order for full approval of the authorization to commence the clean-
          up operation.



          LEAD DEPARTMENT: LASAN
          PRIMARY SUPPORT: LAHSA or OHSP
          SECONDARY SUPPORT: LAPD, BSS, GSD, LADOT, RAP

              Homeless Encampment Clean-up Authorization Protocol
                Step #1 – REFERRAL: LASAN will initiate the Homeless Encampment
                clean-up authorization process by verifying the encampment and its
                location including City owned, managed, or maintained property, and by
                taking photographic evidence of the location. LASAN will then submit the
                information into a Homeless Encampment data management system. The
                required information fields consist of, but are not limited to the following:

                  1. Address and/or cross street locations of the homeless encampment (or
                     closest address);
                  2. Description of the encampment(s), including photographs of the
                     encampment;
                  3. Additional location description (i.e. alley, under bridge, on overpass,
                     etc.),
                  4. Date location visited /assessed.

                  Step #2 – LAHSA AUTHORIZATION: Outreach to the homeless
                  individuals in the area will be conducted by the Los Angeles Homeless
                  Services Authority (LAHSA) or Other Homeless Service Provider (OHSP)
                  to inform the homeless residents of the upcoming clean-up efforts and the
                  requirement to relocate both themselves and their possessions from the
                  clean-up areas prior to the clean-up date/time. During these visits, LAHSA
                  or the OHSP shall offer available assistance and social services to the
                  homeless in the designated area. Upon completion of the visits, LAHSA
                  will sign off on the authorization.

                  Step #3 – LASAN – CHIEF ECO Authorization: Once LAHSA or OHSP
                  has signed off, the authorization shall be reviewed and approved by the
                  LASAN – Chief Environmental Officer, or his/her designee.


  April 7, 2016                                                                    4|Page

                                               16
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 18 of 62 Page ID #:465




                  Step #4 – BOARD OF PUBLIC WORKS AUTHORIZATION: The
                  President of the Board of Public Works or designated commissioner shall
                  review and approve the clean-up. The authorization is valid for up to 90
                  days from BPW approval or through completion of the clean-up at the
                  location, whichever comes first.

                  Step #5 – HOMELESS ENCAMPMENT CLEAN-UP SCHEDULING:
                  LASAN shall program and schedule encampment clean-ups.

                  Step #6 – NOTICING: As required in Procedure #3, a notice will be posted
                  at the clean-up location a minimum of 24 hours in advance of the clean-up
                  date/time (See Appendix 1). The posted notice shall be photographed by
                  LASAN to document the notification of the pending clean-up. The Notice
                  shall be valid for only 72 hours from posting. If the encampment clean-up
                  cannot commence within 72 hours from posting, then a new posting must
                  re-occur before the clean-up may commence.

                  Step #7 – DOCUMENTATION: The Designated LASAN Employee
                  overseeing the clean-up shall document the clean-up, health hazard
                  assessments and impounded property.




  April 7, 2016                                                                  5|Page

                                               17
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 19 of 62 Page ID #:466




          PROCEDURE #3 – Public Area Cleaning
          A public area clean-up is a cleaning performed when an area is identified as
          having unsafe or poor health conditions. If there is a Homeless Encampment in
          the area, the following protocol will be followed, after authorization is approved in
          accordance with Procedure #2.


          LEAD DEPARTMENT: LASAN
          PRIMARY SUPPORT: LAPD
          SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

              Public Area Cleaning Protocol:
                Step #1 – The LASAN Coordinator shall verify the Homeless Encampment
                Clean-Up Authorization is approved. Once approved the LASAN
                Coordinator shall coordinate the notice postings and clean-up date/time.

                  Step #2 – The Designated LASAN Employee, shall post the notice (See
                  Appendix 1) at the clean-up location a minimum of 24 hours in advance of
                  the official clean-up date/time and the clean-up shall commence no later
                  than 72 hours after posting. The notice should be photographed as
                  documentation.

                  Step #3 – Prior to commencing the clean-up, if LASAN is made aware that
                  there is no available capacity for involuntary storage, LASAN will not
                  proceed with the removal of personal property.

                  Step #4 – At the time of arrival, if it is raining and/or the temperature is
                  below 50 degrees Fahrenheit, LASAN shall consider whether to postpone
                  the clean-up after consultation with LASAN Management.

                  Step #5 - City crews from LASAN and LAPD shall meet at each clean-up
                  location and conduct a safety meeting. LASAN shall be the lead agency
                  for the clean-ups, including closing that portion of the sidewalk and
                  adjoining street necessary to effectuate the clean-up. LAPD may provide
                  site security and traffic control for the clean-up teams. All individuals in the
                  clean-up area will be given up to 15 minutes to take their Personal
                  Property and vacate the area. If the person(s) is physically or mentally-
                  impaired and incapable of effectuating the removal of their personal
                  property, LAHSA or OHSP will be contacted to assist.

  April 7, 2016                                                                         6|Page

                                                 18
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 20 of 62 Page ID #:467




                  Step #6 – A Designated LASAN Employee shall inspect all property left in
                  the clean-up area for health and safety hazards. Health and safety
                  hazards, shall be documented, removed, and transported to an authorized
                  disposal facility by LASAN in accordance with Procedure #7. LAPD will
                  remove any weapons, ammunition, and explosives. The health and safety
                  hazards shall be documented on the Hazard Determination sheets by
                  LASAN staff (See Appendix #3).


                  Step #7 - A Designated LASAN Employee may remove Unattended
                  Personal Property in the clean-up area only if it complies with the following
                  procedure:

                        1) Pre-Removal Notice was posted as required by LAMC Section
                           56.11;

                        2) The removal shall occur no less than 24 hours after the posting
                           of the pre-removal notice, and no more than 72 hours after the
                           posting of pre-removal notice;

                        3) Written or photographic evidence shall be prepared which
                           documents the general description and location of the Personal
                           Property;

                        4) The Personal Property shall be bagged and tagged for
                           identification purposes;

                        5) The Personal Property shall be delivered to a 90 day storage
                           facility; and

                        6) A Post-Removal Notice shall be left at the place from which the
                           Personal Property was removed.

                  Step #8 – A Designated LASAN Employee may remove Attended
                  Personal Property in the clean-up area only if it complies with the following
                  procedure:

                        1)      Pre-Removal Notice was posted as required by LAMC
                                Section 56.11;

                        2)      The removal shall occur no less than 24 hours after the
                                posting of the Pre-Removal Notice, and no more than 72
                                hours after posting of Pre-Removal Notice;

  April 7, 2016                                                                      7|Page

                                                19
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 21 of 62 Page ID #:468



                        3)     Individuals can voluntary dispose of any items with LASAN;

                        4)     LASAN may provide a bag or other container capable of
                               containing 60 gallons worth of Personal Property to the
                               owner of the Personal Property;

                        5)     LASAN shall direct the owner that he or she will have up to
                               15 minutes to place into the bag or container up to 60
                               gallons worth of Personal Property;

                        6)     If the owner refuses to or does not place Personal Property
                               into the container within the 15 minute period, LASAN shall
                               remove all property as excess personal property.

                        7)     For Excess Personal Property, LASAN shall prepare written
                               or photographic evidence which documents the general
                               description and location of the Excess Personal Property;

                        8)     The Excess Personal Property shall be bagged and tagged
                               for identification purposes;

                        9)     The Excess Personal Property shall be delivered to a 90 day
                               storage facility; and

                        10)    A Post-Removal Notice shall be left at the place from which
                               the Excess Personal Property was removed or given to the
                               owner.

                  Step #9 - If an individual fails to comply with a Designated LASAN
                  Employee’s directive, or willfully resists, delays or obstructs a Designated
                  LASAN Employee from moving, removing, or impounding Personal
                  Property, the Designated LASAN Employee shall request support from law
                  enforcement and law enforcement will proceed within their established
                  Departmental protocols.

                  Step #10 - If an individual is physically impaired and the impairment limits
                  compliance with a Designated LASAN Employee directives regarding
                  LAMC Section 56.11, LASAN may assist the individual with compliance or
                  may contact LAHSA or OHSP to assist.

                  If an individual is mentally impaired and the impairment makes
                  incomprehensible compliance with instructions from a Designated LASAN
                  Employee regarding LAMC Section 56.11, LASAN shall contact LAHSA or
                  OHSP for assistance.

  April 7, 2016                                                                     8|Page

                                                20
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 22 of 62 Page ID #:469



                  Step # 11 – If at any time, a City Employee believes that an individual
                  poses a danger to himself, herself or another, including a danger to the
                  City Employee, the City Employee shall request law enforcement
                  assistance.

                  Step #12 - (If required) LASAN Vactor Truck may pressure-wash the
                  sidewalks, parkways, street gutters, and inlets of storm drain catch basins.
                  The generated water shall be recovered and disposed of to the sanitary
                  sewer.

                  Step #13- (If required) LASAN (or designated contractor) may disinfect
                  the washed areas with a sprayed solution of bleach and water that meets
                  Center for Disease Control standards for disinfection.

                  Step #14 – A Designated LASAN Employee shall document and
                  photograph clean-up activities. Any human waste removal and disposal by
                  LASAN will require the completion and signature of a non-infectious
                  certification form by a Designated LASAN Employee (See Appendix #4).




  April 7, 2016                                                                     9|Page

                                                21
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 23 of 62 Page ID #:470




          PROCEDURE #4 – Personal Property Obstructing City Operations
          At any time in which City operations for maintenance or construction are
          obstructed by personal property in a public area. A City Employee may
          temporarily move the personal property.



          LEAD DEPARTMENT: ALL CITY DEPARTMENTS
          PRIMARY SUPPORT: LAPD, LASAN
          SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
          LAFD, RAP

          ENFORCEMENT AUTHORITY:
          LAMC 56.11.3(c) property obstructing City operations

              Property Obstructing City Operations Protocol:
                 Step #1a – When personal property is unattended, the City Employee may
                 temporarily move the obstructing property. If there are issues, please
                 proceed to Step #3 in the process.

                  Step #1b – When the obstructing property is attended, the City Employee
                  shall direct the individual(s) to move the property as to not obstruct City
                  operations, maintenance and clean ups. All individuals will be given up to
                  15 minutes to vacate the area. If the person(s) is physically or mentally-
                  impaired and incapable of effectuating the removal of their personal
                  property, LAHSA or OHSP will be contacted to assist.

                  Step #2 - If the individual fails to comply with a City Employee’s directive,
                  or willfully resists, delays or obstructs a City Employee from moving,
                  removing, move the obstructing property, they will be deemed as “non-
                  compliant”. The City Employee shall contact the LAPD for assistance.

                  Step #3 - In situations where there is no feasible place to temporarily
                  place obstructing property or the amount of personal property is in excess
                  of the volume of a 60-gallon container with the lid closed, the City
                  Employee shall contact LASAN for assistance. A Post-Removal notice
                  shall be provided for all personal property taken to a 90-day storage
                  facility pursuant to LAMC 56.11.4.(b).

                  Step #4 - For any obstructing property that was temporarily moved for City
                  operations or maintenance, the City Employee shall return the property to
                  the original location after the completion of the work.

  April 7, 2016                                                                     10 | P a g e

                                                22
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 24 of 62 Page ID #:471




          PROCEDURE #5 – Personal Property Obstructing ingress/egress, and/or
          ADA Passage
          Without Pre-Removal Notice, a Designated LASAN Employee may move, and
          when necessary, remove Personal Property in a Public Area that is a) Stored
          within ten feet of any operational and utilizable entrance, exit, driveway or loading
          dock; or b) Stored in a manner that does not allow for passage required by the
          Americans With Disabilities Act, which generally requires clearance of at least 36
          inches on the sidewalk.



          LEAD DEPARTMENT: LAPD
          PRIMARY SUPPORT: LASAN
          SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
          LAFD, RAP

          ENFORCEMENT AUTHORITY:
          LAMC 56.11.3(e) person(s) are prohibited from storing property within ten feet of
          an operational and utilizable entrance, exit, driveway or loading dock
          LAMC 56.11.3(d) property blocking passage as required by ADA
          LAMC 41.18(a) person(s) blocking streets, sidewalks, or other public ways

                  Obstructing Personal Property Protocol:

                  Step #1 – Obstructing Personal Property, Unattended or Attended, may be
                  checked for health and safety hazards, in accordance with Procedure #7.

                  Step #2 - A Designated LASAN Employee may remove Unattended
                  Personal Property that is stored within ten feet of an operational and
                  utilizable entrance, exit, driveway or loading dock and/or is impacting ADA
                  compliance pursuant to the following procedure:

                        1)     Pre-Removal Notice is not required to move obstructing
                               Personal Property described above;

                        2)     Written or photographic evidence shall be prepared which
                               documents the general description and location of the
                               removed Personal Property;

                        3)     The removed Personal Property shall be bagged and tagged
                               for identification purposes; and


  April 7, 2016                                                                     11 | P a g e

                                                23
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 25 of 62 Page ID #:472



                        4)      The removed Personal Property shall be delivered to a 90
                                day storage facility; and

                  Step #3 - A Designated LASAN Employee may remove Attended Personal
                  Property that is stored within ten feet of an operational and utilizable
                  entrance, exit, driveway or loading dock and/or is impacting ADA
                  compliance pursuant to the following procedure:

                        1) Upon being directed, the owner of the Personal Property will
                           have up to 15 minutes to move the Personal Property so not to
                           a) obstruct an area within ten feet of any operational and
                           utilizable entrance, exit, driveway or loading dock; or b) obstruct
                           the clearance of at least 36 inches for safe passage;

                        2) If the owner refuses to or does not move the Personal Property
                           as requested, the Designated LASAN Employee may remove
                           the Personal Property;

                        3) If an individual fails to comply with a directive, or willfully
                           resists, delays or obstructs a Designated LASAN Employee
                           from moving, removing, or impounding Personal Property, the
                           Designated LASAN Employee shall request support from law
                           enforcement and law enforcement will proceed within their
                           established Departmental protocols.

                        4) If an individual is physically impaired LASAN shall assist the
                           individual with compliance or may contact LAHSA or OHSP to
                           assist.

                             If an individual is mentally impaired and the impairment makes
                             incomprehensible compliance with instructions from a City
                             Employee regarding LAMC Section 56.11, LASAN shall contact
                             LAHSA or OHSP for assistance.

                        5) If at any time, a City Employee believes that an individual poses
                           a danger to himself, herself or another, including a danger to the
                           City Employee, the City Employee shall request law
                           enforcement assistance.

                        6) If the Personal Property cannot feasibly be moved by the owner
                           to another part of the block on which it was located without

  April 7, 2016                                                                    12 | P a g e

                                               24
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 26 of 62 Page ID #:473



                       alleviating the obstruction, the Personal Property may be
                       removed;

                    7) Written or photographic evidence shall be prepared which
                       documents the general description and location of any removed
                       Personal Property;

                    8) The removed Personal Property shall be bagged and tagged for
                       identification purposes;

                    9) The removed Personal Property shall be delivered to a 90 day
                       storage facility; and

                    10) A Post-Removal Notice shall be left at the place from which the
                       Personal Property was removed or given to the owner.




  April 7, 2016                                                             13 | P a g e

                                          25
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 27 of 62 Page ID #:474




          PROCEDURE #6 – Individuals Storing Personal Property in Public Areas
          with a Posted Closure Time or otherwise Trespassing in Posted Public
          Property
          LAMC 56.11.3.(f) provides that no person shall Store Personal Property in a
          Public Area that has a clearly posted closure time, after the posted closure time.
          Without prior notice, the City may remove and impound personal property,
          whether Attended or Unattended, provided the property may not be removed until
          after the posted closure time or unauthorized location.



          LEAD DEPARTMENT: City Departments overseeing impacted property
          PRIMARY SUPPORT: LAPD, LASAN
          SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
          LAFD, RAP

          ENFORCEMENT AUTHORITY (In addition to local & State codes)
          LAMC 56.11.3.(f) No Person shall Store in a Public Area that has a clearly
               posted closure time.
          LAMC 61.07.(i) No person shall fail to comply with any valid order issued by a
               public officer.

              Personal Property Stored in a Public Areas after a Posted Closure Time or
              unauthorized location Protocol

                  Step #1 – If Attended the responsible City Department shall direct the
                  individual to move from the closed area. The Law Enforcement Officer
                  may then call LASAN for health hazard assessment assistance, if
                  necessary.

                  Step #2 – As to both Unattended and Attended Personal Property, a City
                  Employee shall contact LASAN to proceed to remove the Personal
                  Property for storage. After the property is checked for health and safety
                  hazards, the property may be removed and stored in accordance with
                  Procedure #7.

                  Step #3 - A Designated LASAN Employee may remove Unattended
                  Personal Property in a Public Area subject to a specified closing time by
                  complying with the following procedure:

                        1)     The City Employee confirms that a notice containing the
                               closing time is clearly posted in the area where the Personal

  April 7, 2016                                                                  14 | P a g e

                                               26
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 28 of 62 Page ID #:475



                             Property is stored and the impoundment begins after the
                             posted closing time;

                       2)    Written or photographic evidence shall be prepared which
                             documents the general description and location of the
                             Personal Property;

                       3)    The Personal Property shall be bagged and tagged for
                             identification purposes;

                       4)    The Personal Property shall be delivered to a 90 day storage
                             facility; and

                       5)    A Post-Removal Notice shall be left at the place from which
                             the Personal Property was removed.



                  Step # 4- A Designated LASAN Employee may remove Attended Personal
                  Property in a Public Area subject to a specified closing time or
                  unauthorized location by complying with the following procedure:

                       1)     The Designated LASAN Employee confirms that a notice
                             containing the closing time is clearly posted in the area
                             where the Personal Property is stored and impoundment
                             begins after the posted closing time;

                       2)    The Designated LASAN Employee shall provide a bag or
                             other container capable of containing 60 gallons worth of
                             Personal Property to the owner of the Personal Property;

                       3)    The Designated LASAN Employee shall direct the owner
                             that the Public Area is closed or is about to be closed and
                             that he or she has up to 15 minutes to place into the
                             container up to 60 gallons worth of Personal Property and
                             leave the Public Area with the container;

                       5)    If the owner refuses to or does not place Personal Property
                             into the container within the 15 minute period, the
                             Designated LASAN Employee may remove the Personal
                             Property;



  April 7, 2016                                                               15 | P a g e

                                            27
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 29 of 62 Page ID #:476



                        6)     The Designated LASAN Employee shall prepare written or
                               photographic evidence which documents the general
                               description and location of the Personal Property;

                        7)     The Personal Property shall be bagged and tagged for
                               identification purposes;

                        8)     The Personal Property shall be delivered to a 90 day storage
                               facility; and

                        9)     A Post-Removal Notice shall be left at the place from which
                               the Personal Property was removed or given to the owner.

                  Step #5 - If an individual fails to comply with a Designated LASAN
                  Employee directive, or willfully resists, delays or obstructs a Designated
                  LASAN Employee from moving, removing, or impounding Personal
                  Property, the Designated LASAN Employee shall request support from law
                  enforcement and law enforcement will proceed within their established
                  Departmental protocols.


                  Step #6 - If an individual is physically impaired and the impairment limits
                  compliance with a Designated LASAN Employee’s directives regarding
                  LAMC Section 56.11, the Designated LASAN Employee shall offer to
                  assist the individual with compliance or may contact LAHSA or OHSP to
                  assist.

                  If an individual is mentally impaired and the impairment makes
                  incomprehensible compliance with instructions from a Designated LASAN
                  Employee regarding LAMC Section 56.11, the Designated LASAN
                  Employee shall contact LAHSA or OHSP for assistance, and shall
                  continue with the clearing the area.

                  Step #7 – If at any time, a City Employee believes that an individual poses
                  a danger to himself, herself or another, including a danger to the City
                  Employee, then the City Employee shall request law enforcement
                  assistance.




  April 7, 2016                                                                   16 | P a g e

                                               28
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 30 of 62 Page ID #:477




          PROCEDURE #7– Health & Safety Hazards
          The purpose of this protocol is to document the protocols and procedures for the
          field staff of the LASAN Environmental Enforcement & Emergency Response
          Unit field staff. The protocol outlines how LASAN Environmental Compliance
          Officers determine the health hazard potential of the personal property, item(s) or
          substance(s) found in the public right-of-way. The Compliance Officer will
          ultimately determine if the property, item or substance poses any potential health
          risk(s) and requires removal and disposal.



          LEAD DEPARTMENT: LASAN
          PRIMARY SUPPORT: LAPD
          SECONDARY SUPPORT: LAHSA or OHSP, LAPD, BSS, GSD, LAFD, LADOT,
          RAP

          ENFORCEMENT AUTHORITY
          LAMC 56.11.3.(f) immediate threat to health or safety of the public
          LAMC 64.70.05.A. authority to inspect
          LAMC 64.70.05.B.6 to abate, correct or prevent pollutants from entering storm
          drain

          Materials are considered to be health hazards when there is statistically
          significant evidence based on at least one study conducted in accordance with
          established scientific principles that acute or chronic health effects may occur in
          exposed persons. Health and safety hazards shall be removed immediately.
          Notice posting (informing the public of the violation) is not required. If a person
          refuses to relinquish substances or materials deemed health or safety hazards,
          law enforcement will proceed with their established protocol. Health or safety
          hazards shall be documented and removed by LASAN and transported to an
          authorized disposal facility immediately.

              Health Hazard Assessment Protocol
                Step #1 – The Designated LASAN Employee shall walk sidewalks, streets,
                parkways and other public right-of-ways to visually identify items which
                may pose a health hazard.

                  Step #2 - LASAN Environmental Compliance Officers shall visually identify
                  flammable, toxic, reactive, and corrosive substances.

  April 7, 2016                                                                   17 | P a g e

                                               29
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 31 of 62 Page ID #:478




                  Step #3 - Utilizing the Field Checklist in Appendix 3, the Environmental
                  Compliance Officer will determine the health hazard potential of the item
                  or substance as well as whether the item or substance poses any potential
                  health risk. The Environmental Compliance Officer can use the back of the
                  form “List of Hazardous Materials/Waste and Potentially Hazardous
                  Materials” as reference for health hazard assessments. If any item or
                  substance meets any of the descriptions on the list, then the item or
                  substance may be deemed hazardous (see Appendix #3).

                  Step #4 - If the item is a health hazard or a potential health hazard and is
                  made of fabric, wood, or other permeable substances, the item shall be
                  removed by LASAN (or designated contractor) for disposal. LASAN (or
                  designated contractor) shall also remove all biohazard items (e.g.,
                  contaminated with blood, human waste, etc.). LASAN Solid Resources
                  shall place the item on a vehicle and transport to an authorized disposal
                  facility.

                  Step #5 - If the item is a health hazard or potential health hazard and is
                  made of metal, glass, or any other non-permeable substance, the object
                  may be disinfected.

                  Step #6 - If the item is a sharp, the Environmental Compliance Officer will
                  use the appropriate equipment and tools to remove the sharps and place
                  them in a sharps container for disposal.

                  Step #7 - LASAN Environmental Compliance Officers shall document on
                  the Health Hazard Determination form each of the hazardous item(s) or
                  substance(s), check off the applicable box(es) on the sheet, and fill in the
                  date, time, and location information. The Environmental Compliance
                  Officer shall sign the form and photograph the item(s) to be destroyed.

                  Step #8 – If those instances when the hazardous materials are Attended,
                  to the extent appropriate, LASAN will work with the individual to remove
                  the hazardous materials. If the individual fails to comply with LASAN
                  directives, or willfully resists, delays, or obstructs a Designated LASAN
                  Employee from removing the hazardous materials, the Designated LASAN
                  Employee shall request support from law enforcement and law
                  enforcement will proceed within their established Departmental protocols
                  and LASAN will proceed with the cleanup and removal of the items.


  April 7, 2016                                                                    18 | P a g e

                                                30
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 32 of 62 Page ID #:479




          PROCEDURE #8– Evidence of a Crime or Contraband
          Evidence of a crime or contraband may be immediately removed without notice
          posting. LAPD may take possession of the evidence or contraband in
          accordance with established Departmental procedures and the law.



          LEAD DEPARTMENT: LAPD OR OTHER LAW ENFORCEMENT
          PRIMARY SUPPORT: LASAN
          SECONDARY SUPPORT: BSS, GSD, LADOT, LAFD, RAP,

          ENFORCEMENT AUTHORITY
          LAMC 56.11.3.(h) no person shall Store any Personal Property in a Public Area if
               the Personal Property constitutes an evidence of a crime or contraband.

              Evidence of a Crime or Contraband Protocol
                 Step #1 - Whenever a City Employee comes into contact with property
                 that may be evidence of a crime or is criminal contraband, whether
                 Unattended or Attended, the City Employee shall contact LAPD or other
                 Law Enforcement agency.

                  Step #2 - The City Employee shall then step away and wait for Law
                  Enforcement resources to arrive.

                  Step #3 - Law enforcement will proceed with their established
                  departmental protocols.




  April 7, 2016                                                                19 | P a g e

                                             31
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 33 of 62 Page ID #:480




          PROCEDURE #9A – Bulky Items (non-shelter)
          In accordance with LAMC 56.11, Bulky items are placed into one of two
          categories and treated distinctly;

          A. LAMC 56.11.3.(i) Bulky Items (non-shelter) placed in Public Areas
          Bulky items are defined as any item possessing size and/or shape which will not
          allow the item to fit into a 60-gallon receptacle with the container lid closed. Bulky
          items generally include but are not limited to mattresses, appliances, furniture,
          shed, structures, non-operational bicycles, and construction materials. An
          exception has been established for Tents, wheelchairs, walkers, containers of a
          volume not exceeding 60 gallons, crutches, and bicycle if operational.



          LEAD DEPARTMENT: LASAN
          PRIMARY SUPPORT: LAPD
          SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

              Bulky Item Protocol A. (non-structures)
                 Step #1 – Identification or referral of an LAMC 56.11 defined Bulky Item.
                 Note: LAMC 56.11.3.(i) allows immediate removal of bulky items without
                 notice posting. Non-electronic Bulky items may be disposed as trash or
                 rubbish. Electronic bulky items which fall under the classification of E-
                 waste (a universal waste) shall be specifically disposed of in accordance
                 with 40 CFR.

                  Step #2a - Unattended bulky items placed in public areas may be
                  removed immediately by LASAN or City Employee in accordance with
                  LAMC 56.11.3.(i).

                  Step #2b – For the removal of the items(s) or Attended bulky items,
                  LASAN will work with the individual(s) to allow for the removal of the
                  items. If the person(s) is physically or mentally-impaired and incapable of
                  effectuating the removal of the item(s), LAHSA or OHSP will be contacted
                  to assist.




  April 7, 2016                                                                      20 | P a g e

                                                32
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 34 of 62 Page ID #:481



                  Step #2c - Bulky Items that are Attended or associated with other personal
                  property in public areas, shall be assessed by a Designated LASAN
                  Employee prior to removal. If the bulky item is not picked up based on the
                  assessment, the Designated LASAN Employee or City Employee shall
                  follow Procedure #3 for Public Area Cleaning.




  April 7, 2016                                                                  21 | P a g e

                                               33
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 35 of 62 Page ID #:482




          PROCEDURE #9B – Bulky Items (structures)
          Bulky items which are designed to be used as shelters (i.e. structures), but do
          not constitute a tent, on public property are prohibited and may be removed after
          the structure has been posted a minimum of 24 hours in advance. (See Appendix
          2 for approved 24-hour Pre-Removal posting notice). The notice shall be
          attached by LASAN to the bulky item (structure). Photographs shall be taken of
          each posting and structure. After the 24-hour posting period, the structures shall
          be disassembled and removed for immediate disposal by LASAN.



          LEAD DEPARTMENT: LASAN
          PRIMARY SUPPORT: LAPD
          SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

          Bulky Item Protocol B. (structures)
          Step #1 - If a Bulky Item Stored in a Public Area is designed to be used as a
          shelter but does not constitute a Tent, a Designated LASAN Employee may only
          remove and discard the Bulky Item if it complies with the following:

                  1) A Pre-Removal Notice shall be posted conspicuously on or near the
                     Bulky Item (shelter). The posted Pre-Removal Notice should be
                     photographed by a Designated LASAN Employee;

                  2) The Bulky Item (shelter) may be removed no less than 24 hours but no
                     more than 72 hours after the posting of the Pre-Removal Notice;

                  3) If the Bulky Item (shelter) is occupied, a Designated LASAN Employee
                     shall direct any occupant to vacate the Bulky Item (shelter);

                  4) If any occupant refuses to vacate the Bulky Item (shelter), the
                     Designated LASAN Employee should contact law enforcement for
                     assistance and law enforcement shall proceed within their established
                     Departmental protocols;

                  5) If any and all occupants of the Bulky Item (shelter) vacate at the
                     direction of a Designated LASAN Employee, LASAN may provide a 60-
                     gallon bag or other container and direct the individual that he or she
                     has up to 15 minutes to place 60 gallons of Personal Property into the
                     bag or container;

  April 7, 2016                                                                  22 | P a g e

                                               34
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 36 of 62 Page ID #:483




                  6) All Personal Property may be removed, after compliance with
                     Procedure #7 (Health and Safety Hazards);

                  7) Written or photographic evidence shall be prepared which documents
                     the general description and location of the Excess Personal;

                  8) The Excess Personal Property shall be bagged and tagged for
                     identification purposes;

                  9) The Excess Personal Property shall be delivered to a 90 day storage
                     facility; and

                  10) Post-Removal Notice as to the Personal Property removed from the
                      Bulky Item (shelter), shall be provided pursuant to 56.11.4(b).


          Step #2 - If an individual fails to comply with a Designated LASAN Employee
          directive, or willfully resists, delays or obstructs a Designated LASAN Employee
          from moving, removing, or impounding Personal Property, the Designated
          LASAN Employee shall request support from law enforcement and law
          enforcement will proceed within their established Departmental protocols.

          Step #3 - If an individual is physically impaired and the impairment limits
          compliance with a Designated LASAN Employee’s directives regarding LAMC
          Section 56.11, the Designated LASAN Employee shall offer to assist the
          individual with compliance or may contact LAHSA or OHSP to assist.

          If an individual is mentally impaired and the impairment makes incomprehensible
          compliance with instructions from a Designated LASAN Employee regarding
          LAMC Section 56.11, the Designated LASAN Employee shall contact LAHSA or
          other OHSP for assistance, and proceed with the cleanup.

          Step # 4 - If at any time, a City Employee believes that an individual poses a
          danger to himself, herself or another, including a danger to the City Employee,
          the City Employee shall request law enforcement assistance.

          Step #5 - Animals in the Bulky Item (shelter) may be removed by Animal Control.




  April 7, 2016                                                                23 | P a g e

                                                35
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 37 of 62 Page ID #:484




          PROCEDURE #10 – Tents and Attachments
          Pursuant to LAMC 56.11.8(a), no person shall attach any Personal Property to
          any public property without consent. Pursuant to 56.11.8(b), no person shall
          attach any Personal Property to any private property if the Attachment creates an
          obstruction on or across any street or pedestrian walkway, including a sidewalk.
          In addition, pursuant to LAMC 56.11.7, no person shall erect a Tent in any Public
          Area from 6 a.m. to 9 p.m., except when raining and/or the temperature is below
          50 degrees Fahrenheit. LAPD shall enforce the immediate disassembly,
          deconstruction, folding, and removal of Tents during those hours, without the
          necessity of posting notices (informing the public of the violation). If a person
          refuses to comply with a legal order from a peace officer, law enforcement will
          proceed within their established protocols.


          LEAD DEPARTMENT: LAPD
          PRIMARY SUPPORT: LASAN
          SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD LADOT, LAFD, RAP

          In accordance with LAMC 56.11.7, no Tents shall be erected, configured or
          constructed in Public Areas between the hours of 6 a.m. and 9 p.m., unless it is
          raining and/or the temperature is below 50 degrees Fahrenheit. Any Tent must
          be taken down, folded, deconstructed and put away by 6 a.m. of each day. A
          folded/deconstructed tent can be placed to the side of the sidewalk without
          obstructing safe passage and access.

          Tent Protocol
          Step #1 - At the time of arrival, if it is raining and/or the temperature is below 50
          degrees Fahrenheit, the Designated City Employee shall postpone action.

          Step #2 - A Designated City Employee may deconstruct any Attended Tent
          erected during the hours of 6 a.m. to 9:00 p.m. (unless it is raining or the
          temperature is below 50 degrees Fahrenheit) if the Designated City Employee
          complies with the following;

                  1)    If the Tent is occupied, the Designated City Employee shall direct
                        any occupant to vacate the Tent;

                  2)    If any and all occupants vacate the Tent, the Designated City
                        Employee shall advise the owner that he or she will have up to 15
                        minutes to deconstruct the Tent;




  April 7, 2016                                                                     24 | P a g e

                                                36
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 38 of 62 Page ID #:485



                  3)    If any occupant of the Tent refuses to vacate the Tent, the
                        Designated City Employee should contact law enforcement for
                        assistance and law enforcement shall proceed within their
                        established Departmental protocols;

          Step #3 - If an individual fails to comply with the directive, or willfully resists,
          delays or obstructs a Designated City Employee from taking down or
          deconstructing a Tent, the Designated City Employee shall request support from
          law enforcement and law enforcement will proceed within their established
          Departmental protocols.

          Step #4 - If an individual is physically impaired and the impairment limits
          compliance with a Designated City Employee’s directives regarding LAMC
          Section 56.11, the Designated City Employee shall offer to assist the individual
          with compliance or may contact LAHSA or OHSP to assist.

          If an individual is mentally impaired and the impairment makes incomprehensible
          compliance with instructions from a Designated City Employee regarding LAMC
          Section 56.11, the Designated City Employee shall contact LAHSA or OHSP for
          assistance, and shall continue with the clean-up.

          Step #5 – If at any time, a City Employee believes that an individual poses a
          danger to himself, herself or another, including a danger to the City Employee,
          the City Employee shall request law enforcement assistance.

          Step #6 - Without notice, a Designated City Employee may deconstruct any
          erected Unattended Tent during the hours of 6:00 a.m. and 9:00 p.m. unless it is
          raining and/or the temperature is below 50 degrees Fahrenheit. Once
          deconstructed, the Tent shall be removed, bagged, tagged, and stored, unless it
          is a health hazard. If a health hazard, LASAN shall remove the Tent in
          conformance with Procedure #7. The personal property in the Tent shall be
          removed following proper personal property protocols. A post removal notice
          shall be posted.

          Step #7 – The personal property around the Tent shall not be removed unless
          they are a health hazard or violate ADA safe passage or access to property. If
          removed, proper personal property protocols will be followed.

          Attachment Protocol
          In accordance with Los Angeles Municipal Code 56.11.8, no Attachment shall be
          erected on public property, and no Attachment shall be erected on private
          property in such a manner as to create an obstruction on or across any Street or
          area where the public may travel.

          Step #1 - A Designated City Employee may remove any Attended Attachment to
          public property only as set forth below:

  April 7, 2016                                                                    25 | P a g e

                                               37
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 39 of 62 Page ID #:486



                  1)   The Designated City Employee shall direct the owner that he or she
                       has up to 15 minutes to remove the Attachment;

                  2)   If the owner refuses to or does not remove the Attachment, a
                       Designated City Employee may remove the Attachment; and

                  3)   Any Personal Property contained around the Attachment shall not
                       be removed unless they are a health hazard or violate ADA safe
                       passage or access to property. If removed, proper personal
                       property protocols will be followed.

          Step #2 - A Designated City Employee may remove any Attended Attachment to
          private property that creates an obstruction on or across any street or pedestrian
          walkway, including a sidewalk only as set forth below:

                  1)   The Designated City Employee shall advise the owner of the
                       Attachment that he or she will have 15 minutes to remove the
                       Attachment;

                  2)   If the owner refuses to or does not remove the Attachment, the
                       Designated City Employee may remove the Attachment; and

                  3)   Any Personal Property contained around the Attachment shall not
                       be removed unless they are a health hazard or violate ADA safe
                       passage or access to property. If removed, proper personal
                       property protocols will be followed.

          Step #3 - If an individual fails to comply with a Designated City Employee
          directive, or willfully resists, delays or obstructs a Designated City Employee
          from removing the Attachment(s), the Designated City Employee shall request
          support from law enforcement and law enforcement will proceed within their
          established Departmental protocols.

          Step #4 - If an individual is physically impaired and the impairment limits
          compliance with a Designated City Employee’s directives regarding LAMC
          Section 56.11, the Designated City Employee shall offer to assist the individual
          with compliance or may contact LAHSA or OHSP to assist.

          If an individual is mentally impaired and the impairment makes incomprehensible
          compliance with instructions from a Designated City Employee regarding LAMC
          Section 56.11, the Designated City Employee shall contact LAHSA or OHSP for
          assistance.



  April 7, 2016                                                                  26 | P a g e

                                              38
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 40 of 62 Page ID #:487



          Step #5 – If at any time a City Employee believes that an individual poses a
          danger to himself, herself or another, including a danger to the City Employee,
          the City Employee shall request law enforcement assistance.

          Step #6 - A Designated City Employee may remove any Unattended Attachment
          to public property unless the Attachment was erected pursuant to written
          permission from the City. Personal Property around the Unattended Attachment
          shall not be removed unless they are a health hazard or violate ADA safe
          passage or access to property. If removed, proper personal property protocols
          will be followed.

          Step #7 - A Designated City Employee may remove any Unattended Attachment
          to private property if the Attachment creates an obstruction on or across any
          street or pedestrian walkway, including a sidewalk. Personal Property around the
          Unattended Attachment shall not be removed unless they are a health hazard or
          violate ADA safe passage or access to property. If removed, proper personal
          property protocols will be followed.




  April 7, 2016                                                                27 | P a g e

                                             39
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 41 of 62 Page ID #:488



          TERMINONOLGY

          BSS – Bureau of Street Services

          BULKY ITEM – Defined in Los Angeles Municipal Code 56.11as; any item, with
          exception of a constructed Tent, operational bicycle or operational walker, crutch
          or wheelchair, that is too large to fit into a 60-gallon container with the lid closed,
          including, but not limited to, a shed, structure, mattress, couch, chair, other
          furniture or appliance. A container with a volume of no more than 60 gallons used
          by an individual to hold his or her Personal Property shall not in itself be
          considered a Bulky Item.

          CSLA – Clean Streets Los Angeles also known as the Clean Streets Initiative
          (CSI)

          DESIGNATED CITY EMPLOYEE – LAPD or Designated LASAN Employee.

          DESIGNATED LASAN EMPLOYEE – means the Director of the Bureau of
          Sanitation of the Department of Public Works of the City of Los Angeles or the
          duly authorized representatives designated to administer, implement and enforce
          the provisions of this Protocol (i.e. LASAN Environmental Compliance Officer).

          HOMELESS ENCAMPMENT – are locations where one or more homeless
          people live or store personal property in an unsheltered area. (CalEPA,
          CalRecycle Defined).

          GSD – Department of General Services

          LADWP – Los Angeles Department of Water & Power

          LAFD – Los Angeles Fire Department

          LAHSA – Los Angeles Homeless Services Authority

          LAPD – Los Angeles Police Department

          LASAN – Los Angeles Sanitation

          LAW ENFORCEMENT OFFICER – Any appointed governmental employee with
          Peace Officer arrest authority listed under California Penal Code Section 830.

          OHS – Operation Healthy Streets

          OHSP - Other Homeless Services Provider


  April 7, 2016                                                                      28 | P a g e

                                                40
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 42 of 62 Page ID #:489



          PERSONAL PROPERTY – Defined in Los Angeles Municipal Code 56.11,
          means any tangible property, and includes but is not limited to, goods, materials,
          merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks, personal
          items such as household items, luggage, backpacks, clothing, documents and
          medication.

          PUBLIC AREA(S) - Defined in Los Angeles Municipal Code 56.11, means all
          property that is owned, managed or maintained by the City, except property
          under the jurisdiction of the Department of Recreation & Parks which is governed
          by Los Angeles Municipal Code 63.44, and shall include, but is not limited to, any
          street, medial strip, space, ground, building or structure.

          RAP – Department of Recreation & Parks

          UNATTENDED – Defined in Los Angeles Municipal Code 56.11 means no
          Person is present with Personal Property who asserts or claims ownership over
          the Personal Property. Conversely, property is considered “Attended” if a
          Person is present with the Personal Property and the Person claims ownership
          over the Personal Property.




  April 7, 2016                                                                  29 | P a g e

                                              41
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 43 of 62 Page ID #:490



          APPENDIX 1 – Major Cleaning Notice




  April 7, 2016                                                      30 | P a g e

                                         42
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 44 of 62 Page ID #:491




  April 7, 2016                                                      31 | P a g e

                                       43
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 45 of 62 Page ID #:492



          APPENDIX 2 – Bulky Item Structure Postings




  April 7, 2016                                                      32 | P a g e

                                         44
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 46 of 62 Page ID #:493




  April 7, 2016                                                      33 | P a g e

                                       45
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 47 of 62 Page ID #:494




  April 7, 2016                                                      34 | P a g e

                                       46
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 48 of 62 Page ID #:495



          APPENDIX 3 – Health Hazard Sheet




  April 7, 2016                                                      35 | P a g e

                                        47
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 49 of 62 Page ID #:496




  April 7, 2016                                                      36 | P a g e

                                       48
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 50 of 62 Page ID #:497




  April 7, 2016                                                      37 | P a g e

                                       49
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 51 of 62 Page ID #:498



          APPENDIX 4 – Non-Infectious Certificate




  April 7, 2016                                                      38 | P a g e

                                          50
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 52 of 62 Page ID #:499




  April 7, 2016                                                      39 | P a g e

                                       51
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 53 of 62 Page ID #:500



          APPENDIX 5 – Post-Removal Notice




  April 7, 2016                                                      40 | P a g e

                                        52
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 54 of 62 Page ID #:501




  April 7, 2016                                                      41 | P a g e

                                       53
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 55 of 62 Page ID #:502




                                       54
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 56 of 62 Page ID #:503




                                       55
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 57 of 62 Page ID #:504




                                       56
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 58 of 62 Page ID #:505




                                       57
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 59 of 62 Page ID #:506




                                       58
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 60 of 62 Page ID #:507




                                       59
Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 61 of 62 Page ID #:508




                                       60
     Case 2:19-cv-06182-DSF-PLA Document 23 Filed 10/21/19 Page 62 of 62 Page ID #:509




     ZONA ESPECIAL
     DE APLICACIÓN
       Y LIMPIEZA
La Ciudad de Los Ángeles estará realizando
una mejorada limpieza y retiro de basura en
  cumplimiento con L.A.M.C. 56.11.3.(i) y
   otras leyes relevantes en esta ZONA.

    No se armará ninguna carpa entre
            6:00am – 9:00pm

No se almacenará artículos voluminosos en
             áreas públicas

  No bloquear la acera, salidas/entradas,
    vías de acceso o muelles de carga

    ¿CONFISCARON SU PROPIEDAD?
      LLAME AL (213) 806-6355 o AL
            (844) 475-1244

      O recoja sus pertenencias en:
    The Bin, 507 Towne Ave., LA 90013
                                            61
